
	
		II
		111th CONGRESS
		1st Session
		S. 476
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2009
			Mrs. Boxer (for herself
			 and Mr. Bond) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to reduce the
		  minimum distance of travel necessary for reimbursement of covered beneficiaries
		  of the military health care system for travel for specialty health care.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Care Affordability for Military
			 Families Act.
		2.Reduction of minimum
			 distance of travel for reimbursement of covered beneficiaries of the military
			 health care system for travel for specialty health care
			(a)ReductionSection
			 1074i(a) of title 10, United States Code, is amended by striking 100
			 miles and inserting 50 miles.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is 90 days after the date of the enactment of this Act, and shall
			 apply with respect to referrals for specialty health care made on or after such
			 effective date.
			
